Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 30-32, drawn to Printhead with a return for returning the rinsing agent.
Group 2, claim(s) 3-53, drawn to Printhead with a plurality of control valves allocated to the individual nozzles.
Group 3: Claims 54 and 56, drawn to a Printhead with a colour changer.  
Claims 27-29 and 55 are considered generic. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The features of Group 1, 2, and 3 lack unity of invention because the groups do not share the same or corresponding technical feature.
 The additional feature of invention 1 is the return. As a result of this feature, the rinsing agent can be circulated through the printhead multiple times, and less rinsing agent is therefore needed.

The additional features of invention 2 are the control valves. As a result of these features, the flow of the coating agent can be controlled.
The additional features of invention 3, is the color changer which feeds the Printhead with selective coating agents of different colors. 
The additional features of inventions 1, 2, and 3 are therefore not the same. As these features solve different technical problems, they can also not be deemed to be corresponding. They therefore do not belong to the single general concept that links the aforementioned groups of dependent claims. 
 Comparison with the prior art
Document EP 2 133 154 A2 discloses (the references between parentheses relate to said document):
A printhead (72) for applying a coating agent to a part, wherein
•    the printhead (72) enables paints to be changed during the coating operation (see paragraph [0045]) the printhead can be rinsed with a rinsing agent ("rinsing liquid") when paints are changed in order for coating agent residues to be rinsed out of the printhead, and wherein
•    the printhead has a separate rinsing agent supply (see figure 11) for supplying the rinsing agent ("rinsing liquid").
The printhead according to claims 27-29 is therefore not novel. This printhead is also used to rinse paint. The corresponding operating method is therefore also not novel.
The single general concept is not novel and therefore does not constitute an invention. Inventions 1-3 are in no way so linked as to form a single general inventive concept involving the same or corresponding special technical features (PCT Rule 13.1 and 13.2). The application lacks a posteriori unity of invention (PCT Guidelines 10.03).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752